Citation Nr: 0834777	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-21 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a low back 
disability, to include as secondary to a service-connected 
left knee disability.  

In August 2008, the veteran testified before the undersigned 
at a hearing held at the RO.  At that hearing the veteran 
submitted additional evidence directly to the Board, 
accompanied by a waiver of RO consideration.  

A June 2007 statement accompanying the veteran's formal 
appeal appears to have raised a claim for entitlement to 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, as a result of alleged VA negligence in 
postponing the veteran's scheduled knee replacement surgery 
on two occasions.  As the RO has not adjudicated this matter, 
it is not properly before the Board and is referred to the RO 
for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran, in written statements and in testimony before 
the Board, contends that his currently diagnosed low back 
disability is traceable to a left knee injury incurred in 
service.  Specifically, the veteran maintains that the 
residual pain from that left knee injury caused him to alter 
his gait, resulting in low back pain.  

The record establishes that the veteran has received 
treatment for chronic low back pain since July 2002.  In 
December 2005, he underwent a VA spine examination in which 
he denied any history of low back injury.  Nevertheless, he 
maintained that he had developed chronic pain in the lower 
back over the past four or five years with flare-ups due to 
bending and lifting.  It was noted that the veteran was 
service connected for a left knee disability.  It was further 
noted that because of difficulty maintaining his balance and 
left knee pain, he was no longer able to walk more than a few 
steps without assistance and relied heavily on the use of a 
walker and wheelchair for ambulation.  

Clinical examination revealed pain on palpation at the L4-S5 
and S1 discs of the lumbar spine, with pain, as well as 
increased pain, fatigability, lack of endurance and decreased 
range of motion on repetitive motion of the lumbar spine.  
Neurological testing was negative for any sensory 
abnormalities.  While the veteran was able to tiptoe and 
stand on his heels, he was noted to have a "limping" gait 
due to his left knee condition.  X-rays revealed degenerative 
disc disease and spurring of the lumbar spine, with no 
evidence of a compression fracture or subluxation.

Based upon the veteran's statements, a clinical examination, 
and a review of the claims file, the VA examiner diagnosed 
the veteran with multilevel degenerative disc disease and 
spondylosis.  Significantly, however, the examiner indicated 
that the veteran's low back disability was likely "age 
related" and less likely than not due to service, including 
to his service-connected left knee injury.  In support of 
that opinion, the VA examiner pointed out the veteran did not 
have any history of low back injury or any record of surgery 
on his lumbar spine.  Additionally, the VA examiner noted 
that the veteran was primarily wheelchair-bound and that 
therefore his current knee problems did not result in 
abnormal movement of the lumbosacral spine.  

The record thereafter shows that in August 2006, the veteran 
underwent a general physical examination in which his knee 
and low back problems were both addressed.  The VA medical 
provider stated that the pain the veteran was currently 
experiencing in the lumbosacral spine was "happening because 
of degenerative joint disease of both the knees."

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran was previously 
afforded a VA spine examination in December 2005 in which his 
low back disability was found to be less likely than not 
related to his active service, including his service-
connected left knee disability.  Since that time new clinical 
evidence has been obtained suggesting a positive nexus 
between the veteran's low back and knee problems.  In 
commenting on the degenerative joint disease in both knees, 
the VA physician who examined the veteran in August 2006 did 
not specifically relate the veteran's low back disability to 
his service-connected left knee disability.  Nor does it 
appear that the VA physician reviewed the veteran's claims 
folder.  The Board therefore finds that the VA physician's 
findings alone are too speculative to warrant a grant of 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder may or may not exist or may or may not be 
related, is too speculative to establish the presence of a 
claimed disorder or an such relationship).  To ensure a 
thorough examination and evaluation, the veteran's low back 
disability must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2007).  Therefore, the claim must be 
remanded for an additional VA spine examination with review 
of the claims file.

Finally, the veteran testified at the August 2008 Board 
hearing that, in addition to his verified service from August 
1952 to May 1954, he also served on active duty from 1946 to 
1949.  However, that claimed prior service does not appear to 
have been officially verified.  The Board recognizes that the 
veteran has not brought a claim for service connection on the 
basis of his initial period of active service.  Nevertheless, 
since this claim is being remanded for other development, the 
Board finds that, on remand, all periods of active duty 
should be officially verified.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center, or any other appropriate service 
department offices, to verify the dates of all 
of the veteran's periods of active duty.  

2.  Schedule the veteran for a VA spine 
examination with an examiner who has not 
previously examined him, for the purpose of 
ascertaining the etiology of his currently 
diagnosed low back disability.  The claims 
file should be reviewed by the VA examiner 
and the examination report should indicated 
that the claims file was reviewed.  A 
rationale for all opinions should be 
provided.  The examiner should reconcile the 
opinion with all other clinical evidence of 
record, including the December 2005 VA 
examiner's opinion that the veteran's low 
back disability was less likely than not due 
to his service-connected left knee 
disability and the August 2006 VA medical 
provider's findings that the low back 
disability was more likely than not related 
to the veteran's degenerative joint disease 
in both knees.  Specifically, the examiner 
should address the following questions:

a)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's low back disability is 
etiologically related to his period of 
active service?

b)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's low back disability is due to 
his service-connected left knee 
disability?

c)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's low back disability is 
aggravated or permanently worsened by his 
service-connected left knee disability?

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case.  
Allow the appropriate period for response.  
Then, return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

